Citation Nr: 1230235	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  10-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for service connection for degenerative disc disease and strain of the lumbar spine.

2.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for service connection for degenerative joint disease of the right knee.

3.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for service connection for degenerative joint disease of the left knee.

4.  Entitlement to an extension of total evaluation because of treatment for a service-connected condition requiring convalescence beyond April 1, 2010.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Veteran testified before a Decision Review Officer (DRO) at a local hearing in July 2009.  In December 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  Transcripts of these hearings are of record. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ)/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and discussed evidence which might be pertinent to his claims.  It is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  The Board notes that additional evidence was also associated with the claims file after the statement of the case (SOC) was issued without a waiver of initial review of this evidence by the AOJ.  However, as this evidence is either not relevant to the claim on appeal or duplicative of evidence already associated with the claims file, the Board may proceed to adjudicate the claims with no prejudice to the Veteran.

The issue of entitlement to an extension of total evaluation because of treatment for a service-connected condition requiring convalescence beyond April 1, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By a RO decision dated in June 2002, the Veteran's application to reopen his claim of service connection for a low back condition was denied on the basis that new and material evidence had not been submitted showing a current low back disability. 

2.  Evidence received since the June 2002 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back condition.

3.  Arthritis of the lumbar spine was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show degenerative disc disease and strain of the lumbar spine to be etiologically related to a disease, injury, or event in service.

4.  By a RO decision dated in December 1991, the Veteran's claim of service connection for swelling of the knees was denied on the basis that this condition was not shown by the evidence of record. 

5.  Evidence received since the December 1991 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for degenerative joint disease of the right and the left knee.

6.  Arthritis of the bilateral knees was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show degenerative joint disease of the bilateral knees to be etiologically related to a disease, injury, or event in service.





CONCLUSIONS OF LAW

1.  The June 2002 RO decision denying the Veteran's claim of service connection for a low back condition is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a low back condition has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Degenerative disc disease and strain of the lumbar spine was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  The December 1991 RO decision denying the Veteran's claim of service connection for swelling of the knees is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

5.  New and material evidence sufficient to reopen the Veteran's claims of service connection for a right and a left knee disability has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

6.  Degenerative joint disease of the bilateral knees was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).	

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA notice letter was sent to the Veteran in September 2008.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.    

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

As will be discussed below, the Board is reopening the claims of service connection for degenerative disc disease and strain of the lumbar spine and degenerative joint disease of the bilateral knees.  Therefore, any failure to provide VCAA compliant notice with regard to the Veteran's applications to reopen these claims would be moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and available, relevant VA and private medical records are in the file.  At the Veteran's request, the record was held open an additional 60 days after the December 6, 2011, hearing in order to afford the Veteran the opportunity to submit relevant VA medical records.  The Veteran submitted such records and gave no indication that he had additional records to submit or that outstanding pertinent records existed that he wished for VA to obtain.  Additionally, the Board notes that the Veteran indicated at the December 2011 hearing that he received treatment after separation from service at MacDill Air Force Base in the latter part of 1991 and 1992 before beginning to receive consistent treatment at a VA medical facility in approximately 1992.  With regard to the MacDill Air Force Base records, a November 2009 response to a request for these records indicated that there are no records in file for this patient.  This response further indicated that the Veteran has not been seen at this facility within the past 2 years and the records may have been retired to the National Personnel Records Center (NPRC)/Military Personnel Records (MPR).  The Board notes that the claims file contains the Veteran's treatment records from the NPRC, to include records from MacDill Air Force Base.  There is no indication that additional relevant records could be obtained upon further request.  With regard to the VA records dating back to 1992, a request was made for these records in November 2009.  Available records were provided; although, they did not date back to 1992.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination with regard to the claims on appeal most recently in January 2009.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the Veteran indicated at the July 2009 local hearing that the January 2009 VA examination was essentially inadequate due to the fact that the Veteran was not examined by a licensed physician.  Specifically, the Veteran's representative argued that the examiner claimed to be a physician's assistant, but she was not listed in the Florida Practitioner Profile System, and is therefore not an authorized examiner.  The Veteran indicated that there was a Dr. Z. in the examination room but that he did not speak with Dr. Z. at any point.  The representative also asserted that there was another physician who signed the examination report but did not examine the Veteran at all.  Additionally, the Veteran indicated in the January 2010 substantive appeal that his examination should have been performed by a specialist in the fields of neurology and orthopedics.  The Board has considered the assertions of the Veteran and his representative but finds no reason to believe that this examination was inadequate or that the examiners were not authorized or qualified to provide a proper examination.  While the examination report indicates that the document was originated by a physician's assistant, the examination report is signed by a VA physician.  There is no indication in the medical evidence that the Veteran's conditions are so complex as to require examination by only a specialist in orthopedics or neurology.  With regard to the assertion that the physician's assistant was not listed in the Florida Practitioner Profile System, the Board notes that the fact that this physician's assistant may not have been in the Florida Practitioner Profile System in June 2009, when the system was checked, does not necessarily mean that she was not authorized by VA to conduct compensation and pension examinations in January 2009, when the examination was conducted.  Additionally, the Board again notes that this examination report was signed by an authorized VA physician.  As such, while the Board has considered the Veteran's assertions, the Board finds no evidence that the January 2009 VA examination was inadequate or improper in any way.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

 To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

1.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for service connection for degenerative disc disease and strain of the lumbar spine.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for degenerative disc disease and strain of the lumbar spine.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran's application to reopen his previously denied claim for service connection for a low back condition was denied in a June 2002 RO decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).  The Veteran was notified of the June 2002 RO decision via a June 20, 2002, letter.  Therefore, the June 2002 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the June 2002 denial was that new and material evidence had not been submitted showing a current low back disability.  At the time of this denial, service treatment records, VA medical records, and statements submitted by the Veteran were considered. 
The new evidence submitted since this denial consists of statements and testimony from the Veteran, private medical records, and VA medical records.

With regard to the newly submitted VA medical evidence, the Board notes that the claims file contains a January 2009 VA examination report, which noted the Veteran as having a diagnosis of degenerative disc disease of the lumbar spine and chronic lumbosacral strain due to obesity and deconditioning.  

As the newly submitted VA medical evidence reflects that the Veteran has a current low back disability, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, this claim is reopened. 

The Veteran is seeking entitlement to service connection for degenerative disc disease and strain of the lumbar spine.  Specifically, the Veteran has asserted that he started having back problems during service in the 1970's which have continued to the present.  He contends that, while stationed at MacDill Air Force Base, he injured his back moving a table and was put on temporary duty.  In the 1980's, he was in a car accident, which he alleges aggravated his back problems even further.   

A review of the service treatment records reveals that the Veteran sought treatment for chronic low back complaints throughout service.  In January 1977, the Veteran was diagnosed with a low back muscle strain or a lumbar spine sprain after lifting a table at work.  In April 1977, he was noted as having chronic low back pain.  A July 1980 service treatment record reflects that the Veteran complained of neck pain following a motor vehicle accident and was diagnosed with a cervical strain.  In November 1983, he was noted as having mechanical low back pain after lifting a fuel tank.  In April 1984, he was noted as having a low back strain and was put on restrictions.  In January 1991, he was noted as having a low back strain after lifting an aircraft fuel tank.  On the Veteran's March 1991 Report of Medical History, he reported recurrent back pain. 

The Board notes that the Veteran underwent a VA examination in January 2009.  The examiner reviewed the claims file.  The Veteran reported a low back condition that began in 1977.  The Veteran reported that he was working and moving from one building to another and, while moving a heavy table, he experienced pain that shot down his leg.  He reported that this condition has become worse.  Upon examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine and chronic lumbosacral strain due to obesity and deconditioning.  The examiner noted that the service treatment records indicate that the Veteran was evaluated in January 1977 for low back pain.  He was treated with physical therapy and medications.  He was evaluated again in 1983 for mechanical low back pain and again treated with medication.  He was evaluated in January 1991 for low back pain and treated with medication and physical therapy.  A March 1991 retirement physical examination was negative for any low back findings.  Current x-rays reveal moderate disc related degenerative findings of L5-S1 and mild disc related degenerative findings of L3-4.  Disc disease is not the same as lumbosacral strain.  Therefore, it is not likely that the Veteran's current low back condition is related to military service.  

The Board has also reviewed the relevant VA and private medical records.  In a December 2011 VA treatment record, the Veteran reported injuring his back in 1977.  In a November 2011 VA treatment record, the Veteran reported having chronic lower back pain dating back to a motor vehicle accident in 1974.  In an October 1991 VA examination report, the Veteran reported having back problems going back 17 years ago when he lifted a heavy load, at which time it was diagnosed as a pulled muscle.  X-rays were found to be negative.  The Veteran was diagnosed with lumbar syndrome by history.  

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the lumbar spine to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the lumbar spine cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  While the service treatment records reflect that the Veteran complained of low back pain throughout his active duty service, the claims file contains no medical evidence linking a current disability of the low back to the Veteran's active duty service.  Specifically, the January 2009 VA examiner determined that the Veteran's chronic lumbosacral strain was due to obesity and deconditioning, as opposed to his active duty service.  With regard to the Veteran's degenerative disc disease of the lumbar spine, the January 2009 VA examiner noted the Veteran's service treatment records, which did not reflect degenerative findings or disc disease, and stated that disc disease is not the same as lumbosacral strain, and, therefore, it is not likely that the Veteran's current low back condition is related to military service.  The claims file contains no medical evidence to the contrary.  As such, the Board finds that service connection for degenerative disc disease and strain of the lumbar spine must be denied on a direct basis.

The Board acknowledges the Veteran's contentions that he has degenerative disc disease and strain of the lumbar spine as a result of his active duty.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as injuring his back during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether a current low back disability can be related to injuries suffered over 21 years ago.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, while the Board concedes his reports of injuring his low back in service, his lay assertions relating current low back disabilities to his active duty service are far outweighed by the January 2009 VA medical opinion.

Additionally, the Board notes that the Veteran has submitted medical literature regarding degenerative disc disease.  While the Board has considered this evidence, the Board finds that such generic texts, which do not address the facts of this particular Veteran's case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  As noted, the January 2009 VA examiner examined the Veteran, reviewed the claims file, and took into account the specific circumstances of the Veteran's case.  As such, the Board finds the VA examiner's conclusion to be of greater evidentiary weight than the generic literature that was submitted.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for degenerative disc disease and strain of the lumbar spine, and the benefit-of-the-doubt rule is not for application.

2.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claims for service connection for degenerative joint disease of the right and the left knee.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for degenerative joint disease of the right and the left knee.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran was denied service connection for swelling of the knees in a December 1991 RO decision.  The Veteran was notified of the December 1991 RO decision via a January 2, 1992, letter.  Therefore, the December 1991 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002). 

The basis for the December 1991 denial was that this condition was not shown by the evidence of record.  At the time of this denial, service treatment records, VA medical records, and statements submitted by the Veteran were considered. 

The new evidence submitted since this denial consists of statements and testimony from the Veteran, private medical records, and VA medical records.
With regard to the newly submitted VA medical evidence, the Board notes that the claims file contains a January 2009 VA examination, which indicated that the Veteran had a diagnosis of minimal degenerative joint disease of the bilateral knees.

As the newly VA medical evidence reflects that the Veteran has a current bilateral knee disability, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, these claims are reopened. 

The Veteran is seeking entitlement to service connection for degenerative joint disease of the right and the left knee.  Specifically, he has asserted that he injured his knees numerous times during service while playing squadron basketball and from climbing an aircraft.  He asserted that he was treated during service and assigned limited duty.

A review of the service treatment records reveals that the Veteran sought treatment for both right and left knee complaints during service.  With regard to the right knee, the Veteran twisted his right knee while sliding on sand in February 1972.  The Veteran reported right knee pain in a March 22, 1972, service treatment record.  He was referred to physical therapy for treatment and received treatment through April 7, 1972.  At that time, he was discharged after a total of 11 treatments, at which time he was lifting 20 pounds through the last 15 degrees of motion with no pain whatsoever.  He failed to return for further physical therapy treatment.  A February 1981 radiographic report revealed no significant abnormalities of either knee.  A May 1988 service treatment record reflects that the Veteran was put on restrictions following a right knee injury.  Service treatment records from this time reflect that he injured his right knee on April 25, 1988, and continued to have right knee problems.  It was noted in May 1988 as being a medial collateral ligament sprain of the right knee.  An August 1988 service treatment record indicated that an MRI showed no medial meniscus tear, and the Veteran reported feeling much better.  With regard to the left knee, the Veteran complained that he injured his left knee several months ago in a May 1972 service treatment record.  He complained of left knee pain in February 1981 for 2 months.  Again, a February 1981 radiographic report revealed no significant abnormalities of either knee.  The Veteran as noted as having probable chondromalacia of the left knee in February 1987.  On the Veteran's March 1991 Report of Medical History, he reported recurrent knee pain.

The Board notes that the Veteran underwent a VA examination in January 2009.  The examiner reviewed the claims file.  The Veteran reported a bilateral knee condition with an onset of the 1970's.  It was noted that, for the purpose of this examination, the Veteran  has similar problems in each knee.  The Veteran reported that his knee condition started gradually without particular trauma and that his left knee is a little worse than his right knee.  Upon examination, the Veteran was noted as having minimal degenerative joint disease of the bilateral knees.  The examiner noted that service treatment records reflect that the Veteran was evaluated in 1972 for a right knee condition and treated conservatively.  He was again evaluated for a right knee condition in 1988 with a diagnosis of possible torn ligament, although MRI was negative for pathology.  He was treated conservatively.  Service treatment records indicate that the Veteran was evaluated in 1981 for left knee pain with diagnosis of chondromalacia and he was treated conservatively.  Current x-rays reveal no acute bony pathology and slight degenerative change, that are to be expected with normal aging.  Therefore, it is not likely that the Veteran's current right and left knee conditions are related to military service. 

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of either knee to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of either knee cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  While the service treatment records reflect that the Veteran complained of bilateral knee pain throughout his active duty service, the claims file contains no medical evidence linking a current disability of either knee to his active duty service.  Specifically, the January 2009 VA examiner determined that it is not likely that the Veteran's current right and left knee conditions are related to military service.  In rendering this opinion, the examiner noted that current x-rays reveal no acute bony pathology and slight degenerative change, that are to be expected with normal aging.  The claims file contains no medical evidence to the contrary.  As such, the Board finds that service connection for degenerative joint disease of the right and the left knee must be denied on a direct basis.

The Board acknowledges the Veteran's contentions that he has degenerative joint disease of the right and the left knee as a result of his active duty.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as injuring his knees.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether a current knee disability can be related to injuries suffered over 21 years ago.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, while the Board concedes his reports of injuring his knees in service, his lay assertions relating current knee disabilities to his active duty service are far outweighed by the January 2009 VA medical opinion.

Additionally, the Board notes that the Veteran has submitted medical literature regarding chondromalacia patella.  While the Board has considered this evidence, the Board finds that such generic texts, which do not address the facts of this particular Veteran's case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  As noted, the January 2009 VA examiner examined the Veteran, reviewed the claims file, and took into account the specific circumstances of the Veteran's case.  As such, the Board finds the VA examiner's conclusion to be of greater evidentiary weight than the generic literature that was submitted.
In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for degenerative joint disease of the right and the left knee, and the benefit-of-the-doubt rule is not for application.


ORDER

As new and material evidence has been submitted regarding the claim of service connection for degenerative disc disease and strain of the lumbar spine, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

Entitlement to service connection for degenerative disc disease and strain of the lumbar spine is denied. 

As new and material evidence has been submitted regarding the claim of service connection for degenerative joint disease of the right knee, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

Entitlement to service connection for degenerative joint disease of the right knee is denied. 

As new and material evidence has been submitted regarding the claim of service connection for degenerative joint disease of the left knee, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

Entitlement to service connection for degenerative joint disease of the left knee is denied. 





REMAND

The Board notes that a SOC was issued in February 2012 with respect to the Veteran's claim of entitlement to an extension of total evaluation because of treatment for a service-connected condition requiring convalescence beyond April 1, 2010.  In March 2012, a substantive appeal was received at VA.  The Veteran listed the issues on this substantive appeal as being degenerative joint disease of the left knee, degenerative joint disease of the right knee, and degenerative disc disease and strain of the lumbar spine.  However, as the Veteran also clearly indicated that he wished to appeal all of the issues listed on the SOC and any supplemental statement of the case (SSOC) that his local VA office has sent to him, the Board will construe this March 2009 VA Form 9 appeal as being a substantive appeal of the issue of entitlement to an extension of total evaluation because of treatment for a service-connected condition requiring convalescence beyond April 1, 2010.

The Board notes that the Veteran indicated on his March 2012 substantive appeal that he wished to be scheduled for a hearing before a member of the Board.  In an attachment to this substantive appeal from the Veteran's representative, it was indicated that the Veteran wished to be scheduled for a video conference hearing before a member of the Board at the St. Petersburg, Florida, RO. 

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As such, the Veteran's requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at his local RO.  Provide him and his representative reasonable advance written notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


